Exhibit 10.1

 



AMENDMENT TO SECTION 382 RIGHTS AGREEMENT

 

AMENDMENT dated as of March 18, 2019 (this “Amendment”), to the SECTION 382
RIGHTS AGREEMENT dated as of March 18, 2016 (the “Rights Agreement”), between
XPRESSPA GROUP, INC., a Delaware corporation (the “Company”), and AMERICAN STOCK
TRANSFER & TRUST COMPANY, LLC, as Rights Agent (the “Rights Agent”).

 

WHEREAS, the Company may from time to time supplement or amend the Rights
Agreement in accordance with the provisions of Section 26 thereof;

 

WHEREAS, the Company desires to amend the Rights Agreement as provided herein
and subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth in the Rights Agreement and this Amendment, the parties hereto hereby
agree as follows:

 

SECTION 1. Capitalized Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Rights Agreement.

 

SECTION 2. Amendment. The Rights Agreement is hereby amended as follows:

 

(a)               Definitions. The reference to March 18, 2019 in the definition
of “Final Expiration Date” in Section 1 of the Rights Agreement is hereby
changed to March 18, 2022.

 

(b)               Exhibit B. The references to March 18, 2019 in Exhibit B, Form
of Right of Certificate, of the Rights Agreement are hereby changed to “the
Final Expiration Date (as defined in the Rights Agreement, as may be amended
from time to time)”.

 

(c)               Exhibit C. The reference to March 18, 2019 in the Exhibit C,
Summary of Rights, of the Rights Agreement is hereby changed to “the Final
Expiration Date (as defined in the Rights Agreement, as may be amended from time
to time)”.

 

SECTION 3. Full Force and Effect. Except as expressly amended hereby, the Rights
Agreement shall continue in full force and effect in accordance with the
provisions thereof.

 

SECTION 4. Governing Law. This Amendment shall be deemed to be a contract made
under the law of the State of Delaware and for all purposes shall be governed by
and construed in accordance with the law of such State applicable to contracts
to be made and performed entirely within such State.

 



 

 

 

SECTION 5. Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. A signature to this Amendment transmitted
electronically shall have the same authority, effect and enforceability as an
original signature. This Amendment and the amendments set forth in Section 2
hereof shall become effective on the date first referenced above.

 

SECTION 6. Descriptive Headings. Descriptive headings of the several Sections of
this Amendment are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.

 

SECTION 7. Rights Agreement as Amended. From and after the date hereof, any
reference to the Rights Agreement and the Form of Right Certificate attached
thereto shall mean such agreement or certificate, as applicable, as amended
hereby.

 

SECTION 8. Severability. If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

[Remainder of page intentionally left blank]

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

 

  xpresspa group, INC.       By /s/ Douglas Satzman     Name: Douglas Satzman  
  Title: Chief Executive Officer

 

 

 

  american stock transfer & trust company, llc, as Rights Agent           By /s/
Michael A. Nespoli     Name: Michael A. Nespoli     Title:   Executive Director



 

 

 



